Judgment modified by providing that plaintiff has a lien on premises described in the first cause of action for the materials furnished and labor performed, and a lien on premises described in the second cause of action for the materials furnished and two-thirds of the labor performed, and as so modified the judgment, in so far as appealed from, is unanimously affirmed, without costs. The findings justify the inference that said materials were furnished and labor performed by plaintiff with the consent and at the request of Bergmann, the contractor. (Lien Law, § 3.) The notices of liens sufficiently comply with the requirements of the Lien Law. (Lien Law, § 23.) Conclusions of law inconsistent herewith are reversed and new conclusions of law accordingly will be made. Present — Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ. Settle order on two days’ notice.